DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/04/2020 was filed on or after the effective filing date of the instant application on 05/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-2, 7-9 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 12, 18 and 20 of U.S. Patent No. 9172482. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-2, the instant application claims 1-2 and the US patent claim 1 are both drawn to the same invention. 
The claims differ in scope since the instant application claims 1-2 are broader in every aspect than the patent claim 1 and is therefore an obvious variant thereof. 
Claims 1-2 of the instant application is anticipated by the patent claim 1 in that claim 1 of the patent contains all the limitations of claims 1-2 of the instant application. Claims 1-2 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 
Claim 7 corresponds to the patent claim 6.
Claims 8-9 correspond to the patent claim 12.
Claim 14 corresponds to the patent claim 18.
Claims 15-16 correspond to the patent claim 20.
Allowance of application claims 1-2, 7-9 and 14-16 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by patent claims 1, 6, 12, 18 and 20; therefore, obviousness type double patenting is appropriate.

Claims 1-2, 8-9 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 12 of U.S. Patent No. 9706257. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-2, the instant application claims 1-2 and the US patent claim 1 are both drawn to the same invention. 
The claims differ in scope since the instant application claims 1-2 are broader in every aspect than the patent claim 1 and is therefore an obvious variant thereof. 
Claims 1-2 of the instant application is anticipated by the patent claim 1 in that claim 1 of the patent contains all the limitations of claims 1-2 of the instant application. Claims 1-2 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 
Claims 8-9 correspond to the patent claim 7.
Claims 15-16 correspond to the patent claim 12.
Allowance of application claims 1-2, 8-9 and 15-16 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by patent claims 1, 7 and 12; therefore, obviousness type double patenting is appropriate.

Claims 1-2, 7 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9, 13 and 15-16 of U.S. Patent No. 10681422. Although the claims at issue are not identical, they are not patentably distinct from each other because:

The claims differ in scope since the instant application claim 1 is broader in every aspect than the patent claim 8 and is therefore an obvious variant thereof. 
Claim 1 of the instant application is anticipated by the patent claim 8 in that claim 8 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 
Claim 2 corresponds to the patent claim 9.
Claim 7 corresponds to the patent claim 13.
Claims 15-16 correspond to the patent claims 15-16.
Allowance of application claims 1-2, 7 and 15-16 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by patent claims 8-9, 13 and 15-16; therefore, obviousness type double patenting is appropriate.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Coldwell (US 2009/0089825).
Regarding claim 1, Coldwell discloses a method, comprising:
receiving, by a server, a request to stream a content to a device (¶ [0022]-[0023] and ¶ [0045] for receiving a subscriber’s request for streaming content);
determining, by the server, a first communications path from a content server to the device; determining, by the server, a second communications path from the content server to the device; and determining, by the server, a routing decision between the first communications path and the second communications path based on the content (¶ [0033], ¶ [0037], ¶ [0043]-[0051] for a service provider 102 of MCDN 100 in Figure 1 determines and provides routing/switching functionality to stream requested digital multimedia content to client devices over access network 130 and switch 113 connected a plurality of communication paths from a plurality of content servers to client devices via unicast or multicast communications based on the requested content; and ¶ [0059] for requested digital multimedia stream content categorized into data types of in-band data being transmitted in an RF transmission and of out-of-band data being transmitted in IPTV transmission).

Regarding claim 2, Coldwell discloses the method as discussed in the rejection of claim 1. Coldwell further discloses determining an asset type associated with the content (¶ [0059]).



	Regarding claim 4, Coldwell discloses the method as discussed in the rejection of claim 1. Coldwell further discloses streaming the content to the client device (¶ [0037] and ¶ [0044]-[0049]).

	Regarding claim 5, Coldwell discloses the method as discussed in the rejection of claim 1. Coldwell further discloses streaming the content via the first communications path to the client device (¶ [0044]-[0049]).

Regarding claim 6, Coldwell discloses the method as discussed in the rejection of claim 1. Coldwell further discloses streaming the content via the second communications path to the client device (¶ [0044]-[0049]).

Regarding claim 7, Coldwell discloses the method as discussed in the rejection of claim 1. Coldwell further discloses sending the content to the client device (¶ [0044]).

Regarding claims 8-14, all limitations of claims 8-14 are analyzed and rejected corresponding to claims 1-7 respectively.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GIGI L DUBASKY/           Primary Examiner, Art Unit 2421